Citation Nr: 1206597	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, secondary to a low back disability.

4.  Entitlement to service connection for erectile dysfunction secondary to a low back disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982.  He also had subsequent reserve service, including active duty for training from July 1, 1998, to July 7, 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bipolar condition, erectile dysfunction, tinnitus, and radiculopathy of the right lower extremity.

While the RO construed the issue on appeal as entitlement to service connection for bipolar disorder, the record indicates that the Veteran has also been diagnosed with major depression.  Claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for an acquired psychiatric disability. 

The issues of service connection for radiculopathy of the right lower extremity, erectile dysfunction, and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 2000 rating decision denied the Veteran's claim for service connection for dysthymic disorder.  The Veteran did not file a timely appeal of that decision.

2.  The evidence received since the last final denial of the Veteran's acquired psychiatric disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim. 

3.  The evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disorder was caused or is aggravated by his low back disability.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied the Veteran's claim for service connection for dysthymic disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 2000 rating decision, the RO denied service connection for dysthymic disorder.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 2000 decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO did not address whether new and material was necessary to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, in its August 2006 rating decision, but instead denied the claim on the merits.  Nevertheless, as service connection was finally denied by a July 2000 rating decision, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in July 2000 consisted of service medical records from the Veteran's reserve service dated from March 1996 to July 1999 showing treatment for complaints relating to the back and right finger, and VA treatment records dated from November 1999 to April 2000, showing complaints of depression, anxiety, and sleep difficulty, and a diagnosis of dysthymic disorder.  Based on the evidence then of record, the RO found that the evidence showed treatment for dysthymic disorder more than one year after the Veteran's last period of active duty and did not provide a nexus between the Veteran's dysthymic disorder and his military service.  Consequently, the claim was denied.

In support of his application to reopen his claim, the Veteran has submitted medical records showing ongoing mental health treatment and a diagnosis of bipolar disorder.  Additionally, in a March 2003 rating decision, the Veteran was granted service connection for a low back disability.  The Veteran also submitted a February 2005 medical opinion from his treating VA psychiatrist indicating that stated that, within a reasonable degree of medical certainty, the Veteran's psychiatric condition did not exist prior to his service-connected back injury and that his psychiatric symptoms were precipitated by his chronic back condition.  Finally, the Veteran submitted two April 2005 line of duty determinations indicating that the Veteran's diagnosed dysthymic disorder and bipolar disorder were incurred in the line of duty during periods of annual training.  Additionally, one line of duty determination indicates that the Veteran was evaluated by the mental health clinic in January 2001 for symptoms of depression, anxiety, irritability, poor sleep, and mood swings secondary to chronic low back pain.

The Board finds that the newly received clinical records, the February 2005 VA medical opinion, and the line of duty determinations, constitute evidence that is both new and material.  

The newly submitted evidence supports the Veteran's contentions that he currently suffers from an acquired psychiatric disorder that is attributable to his military service or to a service-connected disability.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to corroborate the Veteran's account of an onset of psychiatric symptoms following or related to a back injury sustained during a period of active service or active duty for training.  Moreover, that new evidence suggests a nexus between the Veteran's service-connected back disability and his current psychiatric disorder.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence suggesting a nexus between his current acquired psychiatric disorder and his military service or a service-connected disability.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439   (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993). 

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists; and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303 , 3.310 (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the Veteran asserts that service connection for a psychiatric disorder is warranted on the basis that is was incurred during military service or, alternatively, that it was caused or aggravated by his service-connected low back disability.  In light of the Veteran's assertions, the Board will consider whether service connection for a psychiatric disorder is warranted both on a direct basis and as secondary to his service-connected low back disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Available reserve service medical records show that, during a March 1996 periodic examination, psychiatric clinical evaluation was normal and the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Thereafter, in November 1999, while receiving treatment for low back pain, the Veteran reported symptoms of depression and anxiety secondary to his back condition.  He was subsequently referred by the Army health clinic to VA for psychiatric evaluation due to anxiety, depression, and sleep difficulty related to lower back pain.  During VA treatment in November 1999, the Veteran also reported restlessness, irritability, early morning awakening, and was noted to have a mildly depressed mood.  Dysthymic disorder was diagnosed and the Veteran was prescribed serzone.  

VA medical records show that from January 2000 to August 2000, the Veteran received treatment for psychiatric symptoms related to his low back disability.  The Veteran reported that since his back injury in service, he experienced difficulties performing activities of daily living and was unable to engage in activities which he previously performed, which caused him frustration, irritability, anger, sadness, depression, and insomnia.  Those records show that the Veteran reported symptoms of anxiety, depression, and manic episodes that started after his accident in service.  In March 2000, it was noted that the Veteran started experiencing mood swings approximately nine months prior that were exacerbated by his back condition.  Possible bipolar disorder was diagnosed.

Service medical records thereafter show that in April 2000, the Veteran was taking zyprexa in addition to serzone.  In June 2000, the Veteran was put on prolonged sick leave due to a back injury and sometime around October 2000, medical evaluation board proceedings were recommended.  

Thereafter, during January 2001 VA mental health treatment, the Veteran reported that he had to stop working due to back problems.  His wife reported that the Veteran was isolated, had a poor appetite, and was not involved in activities.  Objective examination revealed mild verborrea, and the Veteran reported poor sleep due to back pain, hearing voices call his name, and seeing shadows.  No cognitive difficulties were noted, and bipolar type I was diagnosed.  The Veteran was seen again by VA in May 2001, at which time he reported a lack of interest in activities of daily living, anxiety, and panic attacks.  Subsequent service medical records dated in July 2001 and October 2001 show a diagnosis of bipolar disorder.  An April 2002 service medical record notes a diagnosis of chronic low back pain and exacerbation of bipolar disorder, and in August 2002, the Veteran was noted to be dysphoric and upset due to back pain.  A diagnosis of bipolar disorder, depressed, was continued.  Additionally, during January 2005 VA treatment, the Veteran reported occasional panic attacks that usually occurred when he anticipated back pain.

In support of his claim, the Veteran submitted a February 2005 opinion, in which a VA psychiatrist recites treatment of the Veteran since January 2001.  The psychiatrist noted the Veteran's history of an in-service back injury in July 1998 with exacerbation in June 2000, and his history of psychiatric treatment beginning around November 1999, at which time he was diagnosed with dysthymia.  However, the examiner noted that the Veteran's diagnosis was changed to bipolar disorder by the VA, and that the diagnosis of bipolar disorder continued to the present.  His reported symptoms included depression, anxiety, poor sleep, and mood swings secondary to back pain.  The psychiatrist then opined that, with a reasonable degree of medical certainty, the Veteran's psychiatric condition did not exist prior to his back injury in 1998, and that his symptoms were precipitated by his chronic back condition.

Also in support of his claim, the Veteran submitted two line of duty determinations dated in April 2005, indicating that the Veteran's psychiatric symptoms and diagnosed dysthymic disorder and bipolar disorder, for which he was treated in November 1999 and January 2001, were incurred in the line of duty during active duty for annual training.  Specifically, it was noted that after mental health evaluation due to depression, anxiety, irritability, poor sleep, and mood swings secondary to chronic low back pain, the Veteran was diagnosed with bipolar disorder.

In June 2006, the Veteran was afforded a VA psychiatric examination, during which he reported his service-related back injury and an onset of depression and a nervous condition secondary to the same.  His symptoms included mood and behavior impairment, irritability, and harsh reactions to people.  The Veteran reported that he stopped working in 2000 and also experienced sexual difficulties secondary to his back pain.  On mental status evaluation, the Veteran exhibited a depressed mood and constricted affect.  His concentration, memory, insight, and judgment were fair, and his attention was good.  There was no impairment of thought processes or communications, nor were there delusions or hallucinations.  The Veteran reported poor sleep and episodes of hypomania with shopping sprees, poor money management, and poor decisions.  He also exhibited periods of depression and anxiety.  

Based on clinical examination of the Veteran and a review of the claims folder and VA medical records, the examiner diagnosed bipolar II disorder, depressed.  The examiner opined that the Veteran's psychiatric condition was not caused by, the result of, or secondary to his low back disability, and that the presentation and development of his symptomatology had no relation at all to his service-connected medical conditions, his nonservice-connected medical conditions, or his current physical disabilities.  The examiner found no evidence that the Veteran's psychiatric condition existed prior to 1991 or was precipitated by his chronic back condition or any other physical condition.

VA medical records dated from October 2007 to March 2010 show continued periodic mental health treatment for diagnosed bipolar disorder, type II.  Additionally, records from the Social Security Administration show that the Veteran has been found to be disabled due, in part, to his psychiatric disorder.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the February 2005 VA medical opinion from the Veteran's treating psychiatrist, indicating that his current psychiatric condition was precipitated by his low back condition, is more probative and persuasive than the July 2006 VA examiner's opinion that the Veteran's psychiatric condition is not related to his low back disability or to his military service.  The February 2005 opinion was provided by a VA psychiatrist based on ongoing treatment of the Veteran, and it referenced pertinent clinical evidence and demonstrated knowledge of the Veteran's physical and mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board acknowledges that VA psychiatrist did not indicate a review of the Veteran's complete claims folder.  However, such a review is not a strict prerequisite for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, in assigning greater weight to the February 2005 VA opinion, the Board finds that the opinion is consistent with other evidence of record, including the lay statements of the Veteran, the April 2005 line of duty determinations, and earlier VA and service medical records documenting psychiatric complaints related to the Veteran's low back disability.  The Board also finds it significant that early VA medical records note the Veteran's low back condition to exacerbate his psychiatric symptoms.

In contrast, the Board finds the July 2006 VA examiner's opinion to be less probative and persuasive.  The examiner provided no rationale for the conclusion that the Veteran's psychiatric disorder was not caused by and is not otherwise related to his low back condition.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also finds that the July 2006 examiner did not address pertinent evidence of record, including the February 2005 VA positive opinion, the April 2005 line of duty determinations, and the Veteran's numerous lay statements documented throughout the available medical records that his psychiatric symptoms began after his low back injury.  

In addition, the Board finds that the Veteran is competent to report that he has experienced psychiatric symptoms, of which he has personal knowledge, since his back injury in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that his statements are credible as they are both internally consistent and supported by the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, upon seeking initial treatment for psychiatric problems, the Veteran related his symptoms of anxiety, depression, and sleep impairment to his low back pain.  As those statements were made in furtherance of treatment, the Board accords them significant probative value.  Accordingly, the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology since a low back injury, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted as secondary to the Veteran's service-connected low back disability.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for a psychiatric disability is granted. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for service connection for radiculopathy of the right lower extremity, erectile dysfunction, and tinnitus.

The records shows that the Veteran underwent a June 2006 VA spine examination  during which he reported low back pain with pain and numbness in his left leg, and pain at the paravertebral muscles of the lumbosacral spine that radiated to his lower extremities.  Regarding neurological examination, the examination report shows positive findings on sensory examination for the left lower extremity and right upper extremity, but does not indicate specific findings, positive or negative, related to the right lower extremity.  Nor does the examination report show reflex examination findings for the right lower extremity, or Lasegue's sign.  The examiner noted that a March 2004 EMG brought by the Veteran showed chronic L5-S1 radiculopathy in the left side and no findings related to the right lower extremity.  Based on the foregoing, the examiner diagnosed lumbosacral strain, myositis, and lumbosacral radiculopathy at L5-S1 on the left side.  No diagnosis was made for the right lower extremity.

Thereafter, VA medical records in March 2009 show complaints of increasing right leg pain and a diagnosis of possible peroneal neuropathy based on EMG testing.  

The Veteran underwent an additional VA spine examination in April 2009 during which he reported rare intermittent sciatica to the back of the right thigh.  Motor, sensory, and reflex examinations of the right lower extremity were within normal limits.  However, Lasegue's sign was minimally positive on the right side.  Reference was made to a January 2009 MRI of the lumbar spine, which revealed bilateral neural foramen stenosis at the L4-5 level, and bilateral facet arthropathy at the L5-S1 level.  The examiner also noted the EMG findings of mild peroneal neuropathy in the right lower extremity.  The examiner diagnosed lumbosacral degenerative joint disease with sensory radiculopathy, and minimal right-sided L4-5 sciatic shooting pain, very infrequent.

Thereafter, VA medical records dated in June 2009 indicate that the Veteran was to follow up with neurology and undergo additional EMG testing.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of any neurological disorder of the right lower extremity.  In light of the evidence showing a low back disability for which the Veteran is service connected, and the foregoing evidence showing current right leg complaints, a minimally positive Lasegue's sign on VA examination in April 2009, and diagnoses of peroneal neuropathy and sciatic shooting pain of the right lower extremity, it remains unclear to the Board whether the Veteran suffers from a neurological disorder of the right lower extremity that is related to his service-connected low back disability.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the his claim for service connection for radiculopathy of the right lower extremity.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Turning to the Veteran's claim for service connection for erectile dysfunction, the Veteran asserts entitlement to service connection secondary to his service-connected low back disability.  Specifically, the Veteran asserts that he experiences sexual dysfunction due to pain in his low back.

Available reserve service medical records are negative for complaints or clinical findings relating to erectile dysfunction or other sexual problems.

VA medical records dated from April 2004 to November 2004 document complaints relating to sexual dysfunction.  Specifically, the Veteran complained of problems maintaining an erection and it was noted that pain was previously a significant factor.  However, even with some improvement in pain, the Veteran's problems with erections continued, and he was prescribed Viagra.  He was subsequently seen in the VA sexuality and health clinic for problems sustaining erections, and it was noted that his history of psychosocial problems were a primary contributing factor for his difficulty.  He was prescribed a vacuum device.

In July 2006, the Veteran was afforded a VA genitourinary examination, during which he reported having a libido, erections, and ejaculation, but complained that pain in his back when having intercourse limited his condition.  His current treatment included Levitra and a pump.  Physical examination revealed no abnormalities.  The examiner opined that there was no true erectile dysfunction as the Veteran had erections, ejaculation, and a libido, although he complained that his back pain limited his movement.  As no erectile dysfunction was diagnosed, no opinion regarding etiology was offered.

Thereafter, VA medical records dated from October 2007 show additional complaints of difficulty sustaining an erection secondary to pain and continued prescriptions for medication for sexual dysfunction.  As recent as June 2009, the Veteran was diagnosed with impotence.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Here, although the Veteran was afforded a VA examination in July 2006 with respect to his claim for service connection for erectile dysfunction, the examiner did not offer a diagnosis or an opinion regarding etiology.  In not rendering a clinical diagnosis, the VA examiner failed to sufficiently account for the Veteran's reports of ongoing problems sustaining erections and the VA medical records documenting ongoing treatment for sexual dysfunction.  The Board observes that the Veteran is competent to report difficulty sustaining an erection, which is readily capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In light of the foregoing, the Board finds that the July 2006 VA examiner's findings were inadequate for rating purposes and that an additional examination is warranted with respect to his service connection claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

Here, VA medical records document ongoing treatment for sexual dysfunction both prior and subsequent to the July 2006 VA examination.  Moreover, in addition to the Veteran's reports of difficulty maintaining an erection due to pain, VA medical records suggest that the Veteran's psychosocial problems contribute to his erectile dysfunction, thus raising a theory of entitlement to service connection as secondary to a psychiatric disorder.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board finds that, on remand, the Veteran should be afforded a new VA examination that expressly considers whether any current erectile dysfunction was caused or aggravated by his service-connected lumbar spine disorder, his now service-connected psychiatric disorder, or is otherwise related to his service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Next, with respect to the Veteran's claim for service connection for tinnitus, the record shows that the Veteran was afforded VA ear disease and audiological examinations in June 2006.  During the ear disease examination, the examiner noted that there were no complaints of hearing loss or tinnitus in the claims file and that an April 2006 VA audiogram showed normal hearing and excellent word recognition.  Regarding current complaints, the Veteran stated that he developed tinnitus in the left ear from hazardous noise from the firing range.  He also complained of dizziness.  Examination of the Veteran's ears was normal.  The examiner did not render a diagnosis, but offered an opinion that, based on the April 2006 audiogram, there was no hearing loss, and that tinnitus was not common with that audiometric finding.  

During the subsequent VA audiological examination in June 2006, the Veteran denied hearing loss but complained of tinnitus that had been present for over 10 years.  He reported constant tinnitus in the left ear described as a high frequency moderate intensity noise that interfered with sleep and made him feel anxious.  He also reported a history of noise exposure from military service and denied occupational or recreational noise exposure.  Audiological evaluation revealed bilateral hearing acuity within normal limits and excellent speech recognition ability.  No diagnosis of tinnitus was made.  

The Board finds that the June 2006 VA examinations are inadequate for rating purposes.  In not rendering a clinical diagnosis, the VA examiners failed to account for the Veteran's competent reports of tinnitus, which is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Furthermore, the Board notes that while the June 2006 VA ear disease examiner indicated that tinnitus is "not common" with normal audiometric findings, the examiner did not opine that tinnitus was not possible in the absence of hearing loss.  Such an equivocal statement regarding etiology of tinnitus is not sufficiently probative to make a decision on this appeal.

In light of the foregoing, the Board finds that the June 2006 VA examiners' findings were inadequate for rating purposes and that an additional examination is warranted with respect to his service connection claim.  The Veteran has provided competent lay testimony regarding the presence of tinnitus, which requires only personal knowledge and not medical expertise because it comes to him through his senses.  Therefore, the examiner is required to consider the Veteran's statements regarding continuity of symptomatology in determining whether any tinnitus is related to his service.  Layno v. Brown, 6 Vet. App. 46 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion). 

Because it remains unclear to the Board whether the Veteran currently has tinnitus that is related to his military service, another VA examination and opinion are necessary in order to fairly decide the Veteran's claim.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Next, it appears that service records are outstanding.  The Veteran's claim for tinnitus is based upon noise exposure during his reserve service.  However, the Veteran's service personnel records have not been obtain to verify the dates of any periods of active duty for training or inactive duty for training during his reserve service.  Accordingly, the service personnel records associated with the Veteran's periods of active duty for training or inactive duty for training should be obtained. 

Additionally, private medical records appear to be outstanding.  A May 2009 VA treatment note references the findings of private EMG testing performed in March 2009.  However, it does not appear that any private medical records dated subsequent to March 2004 have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his claim for service connection for radiculopathy of the right lower extremity, those records should be obtained on remand.  

Finally, it appears that pertinent VA medical records may also be outstanding.  A review of the record reveals a gap in VA treatment dated between January 2005 and October 2007.  The June 2006 VA ear disease examiner referenced April 2006 VA audiometric findings for which there is no associated record.  Although some VA treatment records dated between January 2005 and October 2007 are contained in the Veteran's Social Security Administration records, it does not appear that the Veteran's complete VA treatment records for that period have been obtained.  Additionally, the most recent VA treatment record is dated in March 2010.  As it therefore appears that there may be additional VA medical records dated between January 2005 and October 2007 and after March 2010 that are pertinent to the issues on appeal, the Board finds that those additional records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, the Army National Guard, or any other appropriate service entity and request the Veteran's service personnel records and verification of the Veteran's periods of active duty, active duty for training, and inactive duty for training. 

2.  Obtain and associate with the claims folder all medical records from the VA Medical Centers in San Juan, Puerto Rico; Orlando, Florida; and any other VA medical center identified by the Veteran, to include any VA facilities in Connecticut, to specifically include any records dated between January 2005 and October 2007 and after March 2010.

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his neurologic disorder of the right lower extremity, erectile dysfunction, and tinnitus, to include Dr. Bansal.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  After the above development has been completed, schedule the Veteran for a VA examination for the purposes of ascertaining the etiology of any neurological disorder of the right lower extremity and any erectile dysfunction.  All necessary tests, including EMG and nerve conduction studies, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the service medical records, showing a low back injury in service; the reports of the VA examinations in June 2006 and April 2009, showing right side sciatic pain; the July 2006 VA examination finding of no true erectile dysfunction; and VA treatment records, showing ongoing treatment and complaints related to erectile dysfunction and impotence, and complaints of pain in the right lower extremity and a diagnosis of possible peroneal neuropathy.  Additionally, the examiner should consider the Veteran's assertions that his current right lower extremity neurological problems and his current erectile dysfunction arose in service or are etiologically related to one or more of his service-connected disabilities.  The VA examiner should also consider any other lay evidence regarding a continuity of symptomatology of right lower extremity neurological problems and erectile dysfunction since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current neurological disorders of the right lower extremity and any current erectile dysfunction.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity neurological disorder was caused or aggravated beyond its natural progression by the in-service injury in which the Veteran injured his low back .

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was caused or aggravated beyond its natural progression by the in-service injury in which the Veteran injured his low back.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity neurological disorder was caused by, permanently aggravated by, or is otherwise related to the Veteran's service-connected low back disability.

e) State whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was caused by, permanently aggravated by, or is otherwise related to the Veteran's service-connected low back disability. 

f)  State whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was caused by, permanently aggravated by, or is otherwise related to the Veteran's service-connected psychiatric disorder.

g)  State whether it is at least as likely as not (50 percent or greater probability) that any current right lower extremity neurological disorder is related to any other aspect of the Veteran's active service. 

h)  State whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction is related to any other aspect of the Veteran's active service.

5.  Then, schedule the Veteran for a VA examination for the purposes of ascertaining the etiology of any tinnitus.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which are negative for complaints or clinical findings of hearing loss or tinnitus, and the June 2006 VA examination reports showing no current hearing loss and indicating that tinnitus is not common with the Veteran's audiometric findings.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should opine whether it is it at least as likely as not (50 percent probability or greater) that the Veteran currently has tinnitus.  The examiner should also opine whether it is it at least as likely as not (50 percent probability or greater) that any tinnitus first manifested in service or is otherwise related to any aspect of the Veteran's active military service.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


